 COLUMBUS & SOUTHERN OHIO ELECTRIC CO.187Columbus and Southern Ohio Electric Company andLocal Union No.1466,International Brotherhood ofElectricalWorkers,AFL-CIO. Case 9-CA-6914August 1, 1973DECISION AND ORDEROn November 30, 1972, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding. Therafter, the Charging Party filed excep-tions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order, dismissing the com-plaint without prejudice.We are here following our well-established preced-ent, as set forth in the line of cases which had its origin30 years ago inConsolidated Aircraft Corp.,47 NLRB694, 706, enfd. in pertinent part 141 F.2d 785 (C.A. 1,1944), was reasserted 4 years ago inJos. Schlitz Brew-ing Company,175 NLRB 141, and more recently de-finitivelyoutlined inCollyer InsulatedWire,192NLRB 837. As refined byCollyer,the precedent hasconsistently been followed since inCoppus Engineer-ing Corporation,195NLRB 595;Great Coastal Ex-press,Inc.,196NLRB 871;Norfolk,PortsmouthWholesale Beer Distributors Association, et al.,196NLRB 1150;Titus-Will Ford Sales, Inc.,197 NLRB147;Wrought Washer Manufacturing Co.,197 NLRB75;Diamond National Corporation,197 NLRB 560;Bethlehem Steel Corporation,197 NLRB 837;UrbanN. Parman, Inc.,197NLRB 1222;National RadioCompany, Inc.,198 NLRB No.1;Malrite of Wiscon-sin, Inc.,198 NLRB No. 3;National Biscuit Company,198 NLRB No. 4;Peerless Pressed Metal Corporation,198 NLRB No. 5;Southwestern Bell Telephone Com-pany,198 NLRB No.6; Appalachian Power Company,198 NLRB No. 7;National Tea Company,198 NLRBNo. 62;L.E.M., Inc., d/b/a Southwest Engraving Co.and Towell Printing Co.,198 NLRB No.99; Joseph T.Ryerson & Sons, Inc.,199 NLRB No. 44;WesternElectric, Inc.,199 NLRB No. 45;Western Electric,Inc.,199 NLRR No. 49;Eastman Broadcasting Com-pany, Inc.,199 NLRB No. 58;(Houston ChroniclePublishing Co.),199 NLRB No. 69;Atlantic RichfieldCompany,199 NLRB No. 135;Radioear Corporation,199 NLRB No. 137;MedicalManors, Inc., d/b/aCommunity Convalescent Hospital,199NLRB No.139;The Associated Press,199 NLRB No.168; Gary-Hobart Water Corporation,200 NLRB No. 98;Camp-bell Sixty Six Express, Inc.,200 NLRB No. 157;GulfStates Asphalt Company,200 NLRB No. 100;West-inghouse Electric Corp.,200 NLRB No. 115;SuperiorMotor Transportation Co., Inc.200 NLRB No. 139;The A. S. Abell Company,201 NLRB No. 5;ChamplinPetroleum Company,201NLRB No. 9;EnterprisePublishing Company,201NLRB No. 118;NationalHeat and Power Corp.,201NLRB No. 150;SperrySystems Management Division, Sperry Rand Corp., 202NLRB No. 18;Tyree Construction Co.,202 NLRBNo. 34; J.Weingarten, Inc.,202 NLRB No.69;Mc-Lean Trucking Company,202 NLRB No. 102;ToddShipyards Corporation,203 NLRB No.20; Jemco, Inc.,203 NLRB No. 32; andRoadway Express, Inc.,203NLRB No. 25.We note finally, that the only court of appealswhich has to date reviewed ourCollyerdeferral policyfound it to be well within our discretion, citing withapparent approval our reasoning that such deferral isin furtherance of the "fundamental aims" of the Act.SeeNabisco, Inc. v. N.L.R.B.,470 F.2d 770 (C.A. 2,1973).Despite this array of precedent, our colleagues, inyet another emotionally charged dissent, belabor uswith their continuing unhappiness with our deferral ofdisputes between contracting parties until their owngrievance procedures can be utilized. The dissent hereeven concludes with a ringing peroration (of dubiouspertinence to any facts in this case) accusing us ofreturning to governing labor relations by injunction.We do not believe it necessary to attempt to matchour colleagues' intemperate prose. We prefer the cal-mer and more reasoned analysis of the AdministrativeLaw Judge below, whose findings and conclusions(which we have adopted) include the following:Here the current collective bargaining agree-ment between the parties does contain grievance-arbitration provisions broad enough to cover, in-deed specifically applicable to, the issues raisedby the dispute herein, whether these are deemedto involve rights of employees under the separateDivisional provisions of the contract or manag-ment rights preserved by the contract and, al-thoughthetimespecifiedforinitiatingarbitration proceedings has expired, such proce-dures are available as the Respondent has indi-cated it's continuing willingness and desire thatthismatter be submitted to arbitration. Becausethe dispute between the parties arises out ofclaimed contract rights it is reasonable to antici-pate that interpretation of the contract provisionswill resolve the unfair labor practice issues. For,ifRespondent had the right under the manage-ment rights clause to assign employees in theColumbus District to perform the work in theDelaware Division, there was no unfair laborpractice committed even though Respondent had205 NLRB No. 33 188DECISIONS OFNATIONALLABOR RELATIONS BOARDfor some years sought to accomplish preciselythis end through other specific contract propos-als. If, however, because of other contract provi-sions and/or limitations of management rightsexisting prior to the date of the agreement, it isdetermined that Respondent did not have thecontract right to make the change it did, presum-ably the arbitration panel will at a minimum re-quirerestitutionand contract adherence,remedies comparable to the Board's normal or-der in such cases and compatible with the pur-poses of the Act. I am satisfied that present in thiscase are the conditions essential to a deferral ofthe issues involved for resolution by the partieswithin the framework of their voluntarily estab-lished grievance-arbitration procedure. [Foot-notes omitted.]ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed; provided, however,that:The Board shall retain jurisdiction of this proceed-ing for the purpose of entertaining an appropriate andtimely motion for futher consideration upon a propershowing that either (a) the dispute has not, with rea-sonable promptness after issuance of this Decisionand Order, either been resolved by amicable settle-ment in the grievance procedure or submittedpromptly to arbitration, or (b) the grievance or arbi-tration procedures have not been fair and regular orhave reached a result which is repugnant to the Act.MEMBERS FANNING AND JENKINS, dissenting:With this decision, our colleagues require arbitra-tion of an employer's alleged unlawful transfer of unitwork to another group of employees, without any dis-cernible contractual support for such action. In sodoing, they eliminate most of the remaining vestigesof the protection Section 8(a)(5) and 8(d) previouslyafforded against unilateral changes in a collective-bargaining agreement.Nearly 30 years ago, Southern District of Respon-dent, based in Athens, Ohio, was certified as a bar-gaining unit with a Local of the Union as thebargaining representative. About the same time, an-other Local of the Union was certified as the bargain-ing representative in Respondent's Columbus (Ohio)District.At all times the Delaware (Ohio) Divisionhas been included in the Athens District, though it isnearer to Columbus than to Athens. Since 1961, theUnion has negotiated single contracts covering boththe Southern and Columbus Districts. However, ineach such contract and in the practice under it, theUnion and Respondents have continued to preservethe separation of the units on matters such as seniori-ty, job bidding preferences, overtime, and the like,which would have major impact within the units onearnings and work opportunities if they were not keptseparate.Respondent has in several past negotiations soughtunsuccessfully to have the Delaware Division includ-ed in the Columbus District. Respondent's most re-cent attempt to do this occurred in negotiations forthe current contract covering the period July 1, 1971-June 30, 1974. The issue was a major bargaining sub-ject, discussed for many hours during the bargainingsessions. Respondent was unable to get the Union toagree, dropped the matter, and signed the contract.Then Respondent did it anyway: without discussionwith the Union, Respondent assigned the meter read-ing work in the Delaware Division to Columbus em-ployees, and told the Union it would in the futureassign all the other Delaware work to Columbus em-ployees rather than to the Athens employees who hadtheretofore done the work. This unilateral removal ofwork from the Athens Division is alleged to violateSection 8(a)(5) of the Act.In refusing to decide the merits of this issue andrequiring the Union to arbitrate it, our colleagues relyon the provision in the management rights clause ofthe contract:Except as specifically limited by the terms andprovisions of this Agreement, the Company shallretain all of the rights, powers and authoritiesvested in it prior to the date of this Agreement.This provision, our colleagues say, makes a "contractissue" of the transfer of work, and therefore they ap-plyCollyer InsulatedWire,192 NLRB 837, to deferthe alleged violation to decision by an arbitrator. Butthis provision of the contract gives Respondent onlythe rights it had "prior to the date of this agreement."Prior to 1961, when the Columbus and Athens unitswere covered by separate contracts, there plainlycould be no right for Respondent unilaterally to trans-fer work out of the Athens unit unless the contractspecifically authorized it. The use of a single contractbeginning in 1961 to cover both units, with commonprovisions on some matters and with the separate pro-visions as appropriate for the separate units, as notedabove, did not increase Respondent's previously non-existent right to transfer the work. Nor is there anyprovision in any contract since 1961 which gives Re-spondent this right, and our colleagues point to none.Both Respondent and the Union, during nearly 30years of bargaining history, have taken the positionthat Respondent has no such right to transfer work. COLUMBUS & SOUTHERN OHIO ELECTRIC CO.189Over this period their practice of negotiating and con-sulting concerning transfers confirms this view, as doRespondent's repeated efforts, including a strong at-tempt during negotiation of the current contract, toget the Union to give it this right. In the face of thesefacts, the assertion that there is a "contract issue" inthis case can only be considered frivolous.Respondent, after signing a contract with theUnion, has immediately and unilaterally arrogated toitself the right to change one of the most basic of theemployment conditions, with only the most transpar-ent claim of contract justification. Such a repudiationof the bargaining obligation and of the contract itself,coming promptly on the heels of negotiating and sign-ing the contract, is perhaps as flagrant a defiance ofthe obligation to bargain as ever could occur. It de-stroys not only the results of collective bargaining butalso the relationship between the parties after the bar-gaining had been accomplished and agreementreached. Any award by an arbitrator which did notfind that Respondent had violated Section 8(a)(5) inits repudiation of one of the paramount results ofbargaining would plainly be repugnant to the Act,and this Board would have to reject it. Thus, the onlymatter that the arbitration can determine is the reme-dy to be granted to the Union for Respondent's con-tract repudiation.But if bargaining about suchmatters is the course required by the Act and policyitembodies, arbitration can be of no help, for thearbitrator cannot order bargaining; nor enjoin theloss of jobs, of work opportunities, of overtime or theother severe consequences of Respondent's action un-tilbargaining takes place; nor prohibit such conductin the future. The deferral of this case to an arbitratorcan only result, as we have noted above, in a failuretoachieve a proper and effective remedy forRespondent's violation. Such a failure clearly "strikesat the foundation" of collective bargaining and seem-ingly, on the basis of our colleagues' own standards,should not be permitted to occur.Joseph T. Ryerson& Sons, Inc.,199 NLRB No. 44.TheCollyermajority have stated that the courtshave not determined whether the Board should, orshould not, defer unfair labor practice cases to arbi-tration.There is no doubt, however, what Congress'view was in enacting Section 8(a)(5) and 8(d). Sincethe original enactment of this statute in 1935, it hasbeen contemplated that the Government, with its re-sources, facilities, and power, shall vindicate the rightsprotected by the Act. "No private right of action iscontemplated. Essentially the unfair labor practiceslisted are matters of public concern by their natureand consequence, present and potential. . .." See IILeg. Hist. 291, 2978, 3074 (1935).The original Section 10(b) proposed by SenatorWagner, and rejected by the Congress, contained aclause providing that the "Board may, in its discre-tion, defer its exercise of jurisdiction over any suchunfair labor practice in any case where there is anoth-ermeans ofprevention provided for by agreement...." See I Leg. Hist. 1303 (1935); II Leg. Hist. 2430(1935). This Congressionally rejected policy the ma-jority now adopts. Yet this provision was struck fromthe bill, Leg. Hist. 2351 (1935), a clear rejection of the"policy" which the majority here and inCollyerhascreated.Our colleagues apparently consider that the Actdoes not, or should not, remedy any unilateral changein a collective-bargaining agreement, even the majorrepudiation involved here. For this conclusion theyrely on the House Conference Report (No. 510, p. 41)on the 1947 Taft-Hartley amendments (H.R. 3020),which stated that "Once the parties have made a col-lective bargaining contract the enforcement of thatcontract should be left to the usual processes of thelaw and not to the National Labor Relations Board."Their reliance is, we think, misplaced. This observa-tion was made in explanation of rejectionof a Senateamendment which expanded Section 8(d): (1) to makeevery breach of contract an unfair labor practice-which we concede Section 8(d) does not presentlydo-and (2) to make a refusal to arbitratean unfairlabor practice-a conclusion we reject as strongly asdid Congress, though the majority'sCollyerprincipleas effectively forces the parties to go the arbitrationroute as if this change had been adopted rather thanrejected. There is no hint of any kind that, in refusingto expand Section 8(a)(5) and (d) in the manner pro-posed, Congress was narrowing or eliminating the ex-isting reach of those provisions. Thus,the sentencequoted from the legislative history of a rejected provi-sion can have a meaning no broader than the rejectionit explains.This sentence is not authority for the prop-osition embraced, by the majority that,as we under-stand it, since some breaches of contract are notunfair labor practices no breach of contract violatestheAct. Such conclusion robs Section 8(d) of allmeaning inthis respect, reducing it to a "notice" sec-tion.Likewise, we regard as misplaced the majority's re-lianceonCarey v.Westinghouse Electric Corp.,375U.S. 261, to establish the Board's authority to defer toarbitration cases which concededly involve unfair la-bor practices, as does the present one.Careyde-termined only that under Section 301 of the Act thecourts can entertainsuitsto enforce provisions of acollective-bargaining agreement including, of course,an arbitration award. But this hardly supports theconclusion that this Board should defer to arbitrationthose casesin which a breach of contractalsoconsti- 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDtutes an unfair labor practice, as the Supreme Courtpointed out inAmalgamated Association of Street,Electric Railway & Motor Coach Employees of Americav.Lockridge,403 U.S. 274.Lockridgeappears to usplainly to indicate that the Board lacks power to deferlabor practice cases to arbitration.Respondent's unilateral removal of work from theSouthern District employees is little different from theemployer's unilateral action in abrogating the con-tractwage scale and reducing wages inOak Cliff-Golman Baking Company,202 NLRB No. 72. In bothcases, the employer repudiated the bargain he hadmade with the union, concerning a major term of theemployment relationship, equally important in eachcase. There the employees lost part of their wages;here the employees lose all or part of their jobs. Theflimsiness of the contract justification Respondent as-serts for its action, which we have noted above, canhardly distinguish the cases. Yet inOak Cliffone oftheCollyermajority joined us in finding the violationand the others, by their silence, apparently found theresult acceptable. such unpredictability and lack ofuniformity in deferring to arbitrators, the decision onviolations of the Act fails to guide or inform, and onlyconfuse, those attempting to apply our decisions totheir circumstances.Underlying this controversy is an issue as to theproper unit in which to bargain. The Court of Appealsfor the Fifth Circuit recently held, in a similar casewhere the employer sought to exclude from an ex-isting unit the employees in a new part of its enter-prise, that "The arbitrator can give only a finalinterpretation of the contract, and in representationmatters it is clear that the parties are not at liberty todetermine the appropriate unit."Boire v. InternationalBrotherhood of Teamsters, Locals 79, 385, 390, and 512[Pilot Freight Carriers],479 F.2d 778 (C.A. 5, 1973).In rejecting the employer's argument that the inclu-sion or exclusion of the employees was a matter ofcontract and therefore should be arbitrated, the courtfurther held (479 F.2d at 803):[W]hen the arbitration is part of a larger enter-prise that has as its alleged objective either theinfringement of § 7 rights of numerous non-rep-resented employees or the frustration of an ongo-ing bargaining relationship, there can be noassurance that the use of the grievance machin-ery willserve to immunize the whole enterprise.The parties cannot by contractual agreement di-vest the Board's function to operate in the publicinterest, and this is so regardless of whether thecontractual agreement is reached by consent orthrough an arbitrator's construction.The Respondent's goal here is to eliminate part of theAthens unit through assignment of all the Delawarework to Columbus, thereby partially combining thetwo units. The Board is quick to prevent unions fromdoing this against the will of employers, but in thiscase our colleagues are permitting an employer to doit against the union's will. If not, they would reject anyarbitration award which permitted it, and thus therecould be no point in deferring to arbitration.One final point deserves mention. InBoys Markets,Inc., v. Retail Clerks Union, Local 770,398 U.S. 235,the Supreme Court has held that a strike over anasserted breach of a contract can be enjoined if ano-strike clause exists, even though the contractbreach could be remedied by suit under Section 301of the Act. With theCollyermajority finding that"management rights" clauses reduce all disputes tocontract interpretations, and finding arbitrable ac-tions which the contract by its terms plainly does notpermit and which both parties themselves thoughtand intended not to be arbitrable, the result is that innearly every caseCollyercompels arbitration, andthus creates the substantial equivalent of a no-strikeclause with respect to these matters when they areunfair labor practices. Thus, a strike by the union overthe employer's unilateral conduct can, underBoysMarkets,seemingly be enjoined by the employer.Col-lyertherefore leaves the employer free to distort, ig-nore, or abrogate the contract in nearly any way hechooses-even in ways amounting to clear unfair la-bor practices, such as the elimination of a substantialpart of the unit here-without having to risk a strikeby the union. TheCollyermajority has thus apparent-ly eliminated the right to strike where a contract withan arbitration clause is in existence, even though theemployer has repudiated the contract; even thoughthe repudiation is an unfair labor practice over whichthe union might otherwise strike despite a no-strikeclause.'Our colleagues by this decision are thus ef-fecting a change in the law which Congress has fortwo generations refused to make, a return to gov-erning labor relations by injunction. In their view, arefusal to arbitrate has become worse than an unfairlabor practice, contrary to the Congressional rejectionof a provision expressly making a refusal to arbitratean unfair labor practice?Accordingly, we dissent, and would determine themerits of the case.1Mastro Plastics Corp,350 U.S 2702 See II Leg Hist 2931, 2978, 3074 (1935)DECISIONJENNIE M. SARRICA, Administrative Law Judge: This case, COLUMBUS & SOUTHERN OHIO ELECTRIC CO.initiated by charges filed on March 27, 1972, and a com-plaint issued on May 15, 1972, was tried before me at Co-lumbus, Ohio, on August 2, 1972. The complaint alleges thatRespondent violated Section 8(a)(5) and (1) of the Act byunilaterally transferring certain functions performed by em-ployees in its southern district to employees of its Columbusdistrictwithout prior notice to or bargaining with theUnion. Respondent's answer denies that the actions whichit took with respect to work assignments were in contraven-tion of its bargaining obligations under the Act. All partieswere represented and participated in the hearing. Subse-quent to the hearing counsel for each of the parties filed abrief.At appropriatetimesduring the hearing and in itsbrief, Respondent requested that the issues be deferred fordetermination under the grievance and arbitration provi-sions of the collective-bargaining agreement between theRespondent and the Charging Party.Upon the record made before me and my observation ofthe demeanor of the witnesses and after careful consider-ation of the briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, an Ohio corporation with offices in Colum-bus, Ohio, is engaged in the generation, transmission, anddistribution of electrical power from its various plants locat-ed in southern Ohio. During the past year, which is a repre-sentativeperiod,Respondent had a gross volume ofbusiness in excess of $250,000. During the same period Re-spondent purchased goods at its facilities in Ohio valued inexcess of $50,000, which it caused to be shipped to it directlyfrom points outside the State of Ohio. On the basis of theseundisputed facts, I find that Respondent is, and has been,an employer as defined in Section 2(2) of the Act, engagedin commerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDLocal 1266,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,herein called the Union,isa labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe questions presented by the pleadings, motions, andarguments are whether the actions taken by Respondentwere in derogation of its obligation under Section 8(d), andin violation of Section 8(a)(5) and (1) of the Act, and wheth-er, without determining such issue, the issues raised involvematters of contract interpretation which can best be re-solved by the arbitration machinery of the contract betweenthe Respondent and the Union.B. BackgroundRespondent's operations cover some 25 counties in cen-191tral and southern Ohio, divided into geographical areas ordistrictswhich are not contiguous. The Columbus districtembraces some 16 divisions in and around Columbus, Ohio,and the southern district is divided into 14 divisions, all butone of which are in the southern part of the State. The oneexception is the Delaware division which is organizationallyand by contract part of the Southern District but is to thenorth of Columbus adjoining other divisions in the Colum-bus district. These two districts were separately organizedand certified in 1945 and 1946 by two separate locals of theIBEW, but since 1961 have been represented by the Unionherein and covered by a single contract which has main-tained the separate identity of the historic units by provid-ing separate district and division seniority provisions, jobbidding priorities, overtime assignment rights, and othermatters.Certain classifications of employees, such as constructionand maintenance crews, overhead line crews, surveyingcrews, and metermen or meter testers, perform their re-spective job functions in all divisions within their districtbut do not, as a rule, cross into the territory of the otherdistrict. Exceptions have been made, generally with the oralconsent of the Union, to accommodate emergencies and toavoid subcontracting when the workload is particularlyheavy in one district and light in the other.]Although, as noted above, it is geographically separatedfrom the southern district by the entire Columbus district,the Delaware division has from the outset of collective bar-gaining remained a part of the Southern district serviced bythe auxiliary crews in the southern district and covered bythe seniority and other employee rights provisions estab-lished by contract for that district. Thus, the installation,repair, and servicing of electric meters in the Delaware geo-graphic territory always has been performed by metermenjourneymen from Athens, Ohio, which is in the southerndistrict and located some 85 miles away, rather than bysimilarly classified and skilled employees in the Columbusdistrict less than 25 miles from Delaware.The Respondent has for some years been desirous ofremoving the whole Delaware division from the southerndistrict and incorporating it into the Columbus district? Itnotified the Union well in advance of the latest contractnegotiations of this desire and the reasons therefor, whichincluded the economies involved in employee travel time of2-1/2 hours each way from Athens versus 45 minutes fromColumbus. When bargaining began Respondent included inthe list of bargaining subjects submitted to the Union thematter of contract adjustments which would be necessitatedby transferring the Delaware division to the Columbus dis-trict.The absorption of the Delaware division by Columbuswas the subject of discussion for approximately 50 hoursover a period of 20 of the 47 bargaining days and wasiRespondent's labor relations supervisor testified that assignment of em-ployees to work in a district other than his own was "not frequent" and "ifan assignment was of such magnitude that we felt it might cause someconcern, we would share it with the Union " When the Union disagreed suchmatters have been handled under the contract grievance procedure. One suchgrievance, involving deliveries from a central warehouse in Columbus tovarious points in the southern district, culminated in arbitration2This proposed change was discussed during negotiations for at least oneand possibly two prior contracts 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDdropped by the Respondent at the last bargainingsessionwithoutagreementfor a contract change. The resulting col-lective-bargaining agreement is for a term from July 1, 1971,to July 1, 1974.C. Recent EventsIn January 1972, Respondent sent surveying crews fromthe Columbus district to perform work in the DelawareDivision without prior notification to and consent of theUnion. The Union filed a grievance which was settled byconsent to such assignment rather than requiring the Re-spondent to engage an outside contractor to perform thework, as the Southern District surveying crew was not avail-able for theassignment.On or about March 21, 1972, again without notice to theUnion or a request for consent thereto, Respondent re-moved the Delaware area meter records from Athens to theColumbus district office and assigned metermen from Co-lumbus to perform meter work in the Delaware divisionterritory.The Union protested and, upon being advisedthat, not only would Columbus district crews perform meterwork in the Delaware division in the future, but any otherwork that the southern district had been performing in theDelaware division was going to be performed by the Colum-bus district employees, filed the instant charge without filinga grievance under the contract grievance and arbitrationprovisions.3 Employees with up to 19 years' experience asjourneymen wiremen in the Columbus district performedmeter work in Delaware for the first time in March 1972,and have received such assignments several times since thatoccasion.The Union asserted that by these acts the Respondentdeliberately violated and thereby repudiated their collec-tive-bargaining agreement. The Respondent asserted it hadmerely made work assignments which were within its pre-rogative under the management rights provision of the con-tract,4 and, after the charge was filed, urged the Union topursue the grievance and arbitration route to resolve theirdispute.3Union witnesses testified that Respondent's Employee Relations Depart-ment Manager stated he knew these actions violated the contract but that theRespondent was going to proceed as planned anyway and that there wasnothing to talk about This statementis denied byRespondent'switnessesIn view of my recommended disposition of the case I find it unnecessary toresolve the credibility issue raised by such testimony at this time4 The manager of employee relations testified that"managementhadattempted to negotiate the entire Division,including seniority and all facetsof that group into the Columbus District [but, having] exhausted the negotia-tions path to the fullest extent land having] failed to get what we had request-edyou have to fall back and regroup and see what does your currentcontract provide forTherefore, our next best course of action was thatwhich our contract provides,and under the management's rights clause, thisiswhat we intended to do and what we have doneIt is a matter ofinterpretation and work assignmentaccordinglyThere is quite a bit ofdifference between what we sought to negotiate and what we didWewanted the entire Division,including all of its functions,to be part of theColumbus District and to move the seniority of the people up thereWerecognized that in order to get the seniority of the people changed,itwouldbe necessary to negotiate that with the Union "D. The Contract ProvisionsArticle III of the current collective-bargaining agreementbetween the parties, entitled "Management and Union Re-lationship," in pertinent part, provides:Section 1. (a) Except as specifically limited by theterms and provisions of this Agreement, the Companyshall retain all of the rights, powers, and authoritiesvested in it prior to the date of this Agreement.(b) The rights, powers, and authorities mentioned in(a) above shall include but shall not be confined to thefollowing:3.The authority to hire, promote, assign to shifts,maintain discipline and efficiency, and dischargeemployees for justifiable reasons.(c)Where the rights, powers, and authorities item-ized in (b) above are modified or limited by the termsand provisions of this agreement they shall only bemodified or limited to the extent specifically providedtherein.Article VII of the contract is entitled "Grievance Proce-dure-Arbitration." It provides, in part, as follows:Section 2. When a grievanceariseswith respect to therights of employees hereunder, includingsuspension ordischarge, it shall be considered and disposed of in themanner hereinafter provided.Section 5. Any grievance as defined in Section 2above or any other dispute arising out of the interpreta-tion of the terms of this Agreement, or the applicationthereof, which has not been satisfactorily adjusted ashereinbefore provided, may be submitted to arbitrationwithin forty-five (45) calendar days after final disposi-tion of the grievance in Step (3) of the grievance proce-dure.Section 6. Either party hereto desiring arbitrationshall notify the other party of such desire in writing.... The decision of the majority of said panel, withrespect to the issue or issues submitted to it, shall bereduced to writing by the panel and shall befinal andbinding upon the parties, subject to any state or federallaws applicable thereto. The arbitration panel shallhave no authority to alter the terms of this Agreementinmaking its award.There follows clauses binding the parties not to resort tostrike, slow down, cessation or stoppage of operations orlockout for any cause whatsoever.Article XI of the contract is entitled "Seniority-ColumbusDistrict" but contains numerous provisions dealing withworking conditions of employees in that district. Includedas Section 8(i) is a provision which would appear not to belimited to the Columbus district. There it is provided that:In order to avoid possible grievances the Company willdiscuss in advance with designated representatives of COLUMBUS & SOUTHERN OHIO ELECTRIC CO.the Union, promotions, demotions, layoffs, transfersand rehiring of employees in all classifications coveredby this Agreement, except [certain limited situations].Except as herein provided, promotions, demotions,transfer or layoff of employees covered by this Agree-ment made by the Company without discussion in ad-vance with designated Union representatives will notbe considered permanent, until so discussed.E. Contentions of the PartiesThe General Counsel, relying onWestgate Painting andDecorating Corp.,186 NLRB 964, andRochester TelephoneCorporation,194 NLRB 872, and the Union, relying onN.L.R.B. v. Benne Katz,369 U.S. 736, contend that by theactions taken Respondent has sought unilaterally to effectchanges in the contract that it was unable to achieve at thecollective-bargaining table and that such changes in work-ing conditions effectuated during a contract term withoutnotice to the Union and a request to bargain violate Section8(a)(5) and (1) of the Act.Respondent denies that it failed and refused to bargainin good faith with the Union. Respondent does not denythat it acted unilaterally but defends such actions on theground that this was a managerial decision which was eco-nomically motivated, and which did not vary significantlyfrom what had been done, "on several occasions" in thepast. Further Respondent contends there is no showing thatthe unilateral action has had an adverse impact on the bar-gaining unit, and asserts that the Union had an opportunityto bargain with respect to these matters during contractnegotiations. For the theory of its defense, Respondent re-lies onWestinghouse Electric Corp. (Mansfield Plant),150NLRB 1574, andShell Oil Company,166 NLRB 1064, casesinvolving subcontracting of unit work. In any event, at thehearing and again in its brief, the Respondent urges that thecomplaint be dismissed and that the parties be required toresolve their dispute through the arbitration procedures oftheir collective-bargaining agreement under the policy ap-proach outlined inJos.Schhtz Brewing Company,175NLRB 141,Collyer InsulatedWire,192 NLRB 837, andsubsequent cases.As support for the latter contention, Respondent pointsto the 30-year history of collective bargaining between theparties involving some 350 grievances handled a year withonly from 3 to 5 per year going to arbitration; the contractu-al basis of the instant disagreement; and the absence of aclaim of enmity on the part of respondent to employees'exercise of protected rights Further, although the Uniondid not file a grievance within the time therefore set forthin the grievance and arbitration provisions of the collective-bargaining agreement, Respondent has credibly asserted itscontinuing willingness to resort to arbitration under theircontract clause which it asserts is broad enough to embracethis dispute.The General Counsel contends that theCollyerprocedureof deferral to arbitration should not be applied in this casebecause Respondent's unilateral action was based not on "agood faith" and "substantial claim of contractual privilege"but rather on a "patently erroneous" contract interpreta-tion, and it cannot be said that such actions were "not193designed to undermine the union" or that "the situation waswholly devoid of unlawful conduct or aggravated circum-stances of any kind," criteria of exclusivity he asserts arerequired byCollyerandSchlitz.In furtherance of this con-tention the General Counsel argues that Respondent couldnot have in good faith based the use of Columbus districtemployees in the Delaware division territory on any rightgiven to it in the contract; for had it viewed the contract asconferring such a right there would have been no reason topropose contract changes to permit such assignment and noneed exhaustively to discuss this very matter during therecent contract negotiations. Respondent's failure to notifyand seek the Union's consent prior to taking the actioncomplained of, contrary to its prior practice and admittedanticipation of the Union's disapproval, is pointed to asfurther evidence of the absence of good faith on the part ofRespondent. The General Counsel asserts that unilateralacts in such circumstances constitute abandonment of thevery collective bargaining procedure the Respondent nowseeks to have invoked in the place of Board sanctions.F. Analysis and ConclusionThere are present in this case certain parallels to thesituation before the Board in theCollyercase,which theRespondent has urged as controlling. There also exist cer-tain differences fromCollyerwhich the General Counseldeems significant. Various factors listed among the consid-erations set forth in the decisions to defer to arbitration intheCollyerandSchlitzcases have been urged asessentialcriteria for the application of the deferral policy.5 However,itwould appear from subsequent Board decisions that thesewere not intended as absolute prerequisites to the use of thedeferral approach, nor are they definitive of the consider-ations which will enter into such a decision .6 Nevertheless,5These encompass requirements that (1) the question of contractsanctionfor the disputed action taken must be a threshold determination which isclearly within the expertise of an arbitrator, (2) the contractand its meaningmust lie at the center of the dispute which involves substantive contractinterpretation, each party asserting a reasonable claim in good faith, and thedisputed action must not be patently erroneous but one based on a substan-tial claim of contractual privilege, (3) the arbitral interpretation of the con-tractwill resolve both the unfair labor practice issue and the contractinterpretation issue in a manner compatible with the purposes of the Act, theAct being involved only if the contract did not sanction the right to makethe disputed change, (4) the contract between the parties involved unques-tionably must obligate each to submit to arbitration any dispute ansing underthe contract and binding both parties to the results thereof, the contractarbitration provision itself must be broad enough to embrace the dispute, andthe party charged with committing an unfair labor practice must have credi-bly asserted its willingness to resort to arbitration to settle the dispute; and(5) the parties must have had a long and productive bargaining relationshipin which they mutually and voluntarily resolved the conflicts which inherein collective bargaining, and there must be no showing of enmity to theexercise of employees' protected rights, the situation must be wholly devoidof otherwise unlawful conduct or aggravated circumstances of any kind; andthe action taken must not have been designed to undermine the union6 SeeNorfolk, Portsmouth Wholesale Beer Distributors Association et at,196NLRB 1150 (holding theissueof arbitrability should itself be submitted tothe arbitrator),Wrought Washer Manufacturing Co,197 NLRB 75 (holdinga dispute as to meaning and application of contract containing bindingarbitration provision is sufficient),National Radio Company, Inc,198 NLRBNo I (where the conduct may be contractually sanctioned but unlawful);Kansas Meat Packers,198 NLRB No 2 (no deferral where apparent conflictContinued 194DECISIONSOF NATIONALLABOR RELATIONS BOARDin my opinion, certain circumstances are basic to and mustobtain before the Board will defer to the arbitration processand withhold decision in an unfair labor practice proceed-ing. These are that the participants in the dispute have, orare subject to, a collective-bargaining agreement containingbinding grievance-arbitration provisions which are avail-able and broad enough to encompass the subject matterinvolved in the unfair labor practice case, and it may rea-sonably be anticipated that the arbitral resolution of thedispute would also resolve the unfair labor practice issue ina manner compatible with the purpose of the Act.'Here the current collective-bargaining agreement be-tween the parties does contain grievance-arbitration provi-sionsbroad enough to cover, indeed specifically applicableto, theissuesraised by the dispute herein, whether these aredeemed to involve rights of employees under the separatedivisional provisions of the contract or management rightspreserved by the contract and, although the time specifiedfor initiating arbitration proceedings has expired, such pro-cedures are available as the Respondent has indicated itscontinuing willingness and desire that this matter be sub-mitted to arbitration.8 Because the dispute between the par-ties arisesout of claimed contract rightsit isreasonable toanticipate that interpretation of the contract provisions willresolve the unfair labor practiceissues.For, if Respondenthad the right under the management rights clause to assignemployees in the Columbus district to perform the work inthe Delaware division, there was no unfair labor practicecommitted even though Respondent had for some yearssought to accomplish precisely this end through other spe-cific contract proposals. If, however, because of other con-tract provisions and/or limitations of management rightsexisting prior to the date of the agreement, it is determinedthat Respondent did not have the contract right to make thechange it did, presumably the arbitration panel will at abetween interests of employees on the one hand and both the employer andunion on theother existed),Brotherhood of Teamsters & Auto Truck DriversLocal No 70, (NationalBiscuit Co ), 198 NLRB No 4 (where the contract didnot compel arbitration absent agreement but provided for mandatory sub-mission to a bi-partite panel),Peerless Pressed Metal Corporation,198 NLRBNo 5 (involving voluntary contract arbitration procedure), SouthwesternBell Telephone Company,198 NLRB No 6 (although the conductwas argua-ble excepted from the grievance procedure),Appalachian Power Company,198 NLRB No 7 (deferred despite suggested antiunion hostility),LEM,Inc, d/b/a Southwest Engraving Co et at,198 NLRB No 99 (involvingdispute over alleged failure to honor specific contract terms),Joseph TRyerson &Sons,Inc,199 NLRB No 44 (where without regard to contractinterpretation, effectuation of the statutory scheme requires exercise of theBoard's authority)7 SeeEastman Broadcasting Company, Inc,199 NLRB No 589The fact that the contract terminology with respect to arbitration uses thepermissive "may" rather than "shall" is of no significance The clause in-volved inCollyeralso used "may" and the Board has since rejected theargument that such langauge choice constitutes an impediment to its deferralrule SeeWestern Electric, Inc,199 NLRB No 49, at fn 3minimum require restitution and contract adherence, reme-dies comparable to the Board's normal order in such casesand compatible with the purposes of the Act.9I am satisfiedthat present in this case are the conditionsessential to adeferral of the issues involved for resolution by the partieswithin the framework of their voluntarily estabhshed griev-ance-arbitration procedure.For thereasons setforth above, I find that it will besteffectuate the policies of the Act to decline at this time todecide this case on the merits and therefore recommendthat,without prejudice to any party, the Board refer thematter to arbitration under the existing contract betweenthe parties, retaining jurisdiction for the purposeof assuringthat the matters in dispute will be resolvedin a mannerconsistent with the standards set forth inSpielberg Manufac-turing Company,112 NLRB 1080.Upon the foregoing findings, conclusions and the entirerecord, and pursuant to Section 10(c) of the Act, there isissued the following recommended Order:ORDER 10The complaint is dismissed in its entirety except thatjurisdiction of this case is hereby retained solely for thepurpose of entertaining an appropriate and timely motionfor further consideration upon a proper showing that (a) thedisputes have not, with reasonable promptness after theissuance of this Decision, either been resolved by amicablesettlement in the grievance procedure or submitted prompt-ly to arbitration, (b) the grievance or arbitration procedureshave not been fair and regular or have reached a resultwhich is repugnant to the Act, or (c) the decision of thearbitrator is not wholly diapositive of theissuesin this case.9Contrary to the General Counsel, I do not view Respondent's suddenswitch to a contract interpretation approach after years of tryingto obtainspecific contract provisions permitting the changein work assignment, asnecessarily establishing that its recent reliance on the management nghtsclause assertion is in bad faith Even assuming this to be the case, if Respon-dent in fact had such a right, its sincerity in asserting that right would seemimmaterial, and if it did not have this right the inherent unlawfulness of itsunilateral action herein would not depend upon specific proof of subjectivebad faithN L.R B v Katz,369 U.S 736, 743 Nor wouldIagree withRespondent that the fact it did bargain extensively with the Union on thissubject dung contract negotiations relieved it of any obligation to notify theUnion and bargain with it again on the proposed changes before it put theminto effect The impact of these factors in an unfair labor practice determina-tion, as well as the question of whether Respondent unilaterallyimposedconditions it proposed and lost at the bargaining table, need be assessed onlyifarbitration proves unsuccessful or unsatisfactory in resolving the issueshereinafter deferred SeeCollyer, supra National Radio Company, Inc,198NLRB No 1.10 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes